EXHIBIT 99 NEWS RELEASE PGT Added to Russell 2000 Index VENICE, FL, June 28, 2012 - PGT, Inc. (NASDAQ:PGTI), the leading U.S. manufacturer and supplier of residential impact-resistant windows and doors, today announced it has been added to the Russell 2000® Index when Russellinvestments reconstituted its comprehensive set of U.S. and global equity indexes on June 22, 2012. “We are pleased to be added to the Russell 2000, which reflects our continued positive momentum and efforts to increase shareholder value,” said Rod Hershberger, President and CEO. “We expect our inclusion will raise our profile and generate greater interest in our stock at an institutional investor level.” Russell indexes are widely used by investment managers and institutional investors for both index funds and as benchmarks for passive and active investment strategies. In the institutional marketplace, an industry-leading $3.9 trillion in assets currently are benchmarked to them. The annual reconstitution of the Russell 3000 captures the 3,000 largest U.S. stocks as of the end of May, ranking them by total market capitalization. The largest 1,000 companies in this ranking comprise the Russell 1000 and the next 2,000 companies become the Russell 2000. The Russell 3000 also serves as the U.S. component to the Russell Global Index, which Russell launched in 2007. About Russell: Russell Investments (Russell) is a global asset manager and one of only a few firms that offers actively managed, multi—asset portfolios and services that include advice, investments and implementation. Working with institutional investors, financial advisors and individuals, Russell’s core capabilities extend across capital markets insights, manager research, Indexes, portfolio implementation and portfolio construction. About PGT PGT(R) pioneered the U.S. impact-resistant window and door industry and today is the nation's leading manufacturer and supplier of residential impact-resistant windows and doors. Founded in 1980, the company employs approximately 1,000 at its manufacturing, glass laminating and tempering plants in Florida. Utilizing the latest designs and technology, PGT products are ideal for new construction and replacement projects serving the residential, commercial, high-rise and institutional markets. PGT's product line includes a variety of aluminum and vinyl windows and doors. Product brands include WinGuard (R); SpectraGuard (TM); PremierVue (TM); PGT Architectural Systems; and Eze-Breeze(R). PGT Industries is a wholly owned subsidiary of PGT, Inc. (Nasdaq:PGTI). Forward-Looking Statements Statements in this news release and the schedules hereto, which are not purely historical facts or which necessarily depend upon future events, including statements about forecasted financial performance or other statements about anticipations, beliefs, expectations, hopes, intentions or strategies for the future, may be forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Readers are cautioned not to place undue reliance on forward-looking statements.All forward-looking statements are based upon information available to PGT, Inc. on the date this release was submitted.PGT, Inc. undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.Any forward-looking statements involve risks and uncertainties that could cause actual events or results to differ materially from the events or results described in the forward-looking statements, including risks or uncertainties related to the Company’s revenues and operating results being highly dependent on, among other things, the homebuilding industry, aluminum prices, and the economy.PGT, Inc. may not succeed in addressing these and other risks.Further information regarding factors that could affect our financial and other results can be found in the risk factors section of PGT, Inc.'s most recent Form 10K annual filed with the Securities and Exchange Commission. Consequently, all forward-looking statements in this release are qualified by the factors, risks and uncertainties contained therein. # # # CONTACT: PGT, Inc. Jeffrey T. Jackson Executive Vice President and CFO 941-480-2714 jjackson@pgtindustries.com
